Opinion by
Judge Wilkinson,
This is a “cross-appeal” to No. 64 Commonwealth Docket 1973, the decision and opinion which is being filed herewith. The lower court had directed Paul J. Walsh be reinstated as a police officer as of July 20, 1967. Walsh filed this appeal asserting that the proper date on which he was entitled to be placed on the employment roll, Bureau of Police, City of Pittsburgh, was September 6, 1966.
The question of whether the proper date should have been July 20, 1967, or September 6, 1966, is now moot since we have reversed the lower court in No. 64 Com*26momwealth. Docket 1973, and have held that Walsh is not entitled to he placed on the employment roll on either date.
Appeal dismissed.